DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Vreese et al., (US2009/0092643).
	De Vreese et al. teaches “a polyurethane foam strip (1), shaped for the application to the labile surface of the front teeth and/or gums of a subject, which strip is provided with one or more care compositions for delivery to the teeth and/or gums of the subject” (Abstract).
	De Vreese et al. provides an illustration of “two foam strips according to the present invention applied to the labile surfaces of the upper and lower teeth” [Figure 2] (p. 2, para. [0036]) 
    PNG
    media_image1.png
    369
    457
    media_image1.png
    Greyscale
, wherein “[a]pplied or coated onto at least a portion of the strip 1 is one or more oral care compositions” (Id. at para. [0040]). Here the oral care composition suffices as the “drug layer” and the polyurethane strip suffices as the “backing layer.”  Notice in the drawing that the heights of the strips for upper and lower teeth are visibly shorter than the crown lengths of maxillary and mandibular central incisors.  
	The strip is taught to comprise tooth whitening ingredients (see p 5, paras. [0072-0073] and/or Table 2), as per claim 7, and have “rounded edges” (p. 4, para. [0066]; see also FIG. 1a and FIG. 1c) synonymous to curved edges, as per claim 8.
	The prior art is anticipatory insofar as it teaches tooth-attachable patches (strips) for upper and lower teeth comprising a drug layer and a backing layer laminated on the drug layer, having heights of the patches (strips) shorter than the crown lengths of maxillary and mandibular central incisors.
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would be expected to inherently possess the same chemical and physical properties, such as a brush-off type tooth-attachable patch.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1) Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vreese et al., (US2009/0092643) as applied to claims 1, 7, 8, 11 above.
De Vreese et al., which is taught above, differs from claims 3-5 insofar as it does not provide the claimed height for the patches.
However, the height of the patches of De Vreese et al. would have been consistent with the illustration, i.e. Fig.2, such that the heights of the strips for upper and lower teeth are visibly shorter than the crown lengths of maxillary and mandibular central incisors. De Vreese et al. teaches “the width of the strip 1 may be less than 0.2, 0.3, 0.4, 0.5, 0.6, 0.7, 0.8, 0.9, 1, 1.5, 2, 2.5 or 3 cm, or some value between any two of said distances” (p. 4, para. [0066]).  Since the claimed measurements (width = height) fall within the measurements of the prior art, a prima facie case of obviousness exists.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).

2) Claim 1, 3-5, 7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al., (WO 2013/039495).
Boyd et al. teaches tooth whitening strips comprising a hydratable adhesive film with a first side and a second side, wherein the first side comprises a granular bleaching ingredient (whitening agent)  (Abstract).  The strip is a brush-off type tooth-attachable patch insofar as it is capable of being removed with a brush.
Regarding the dimensions of the strip Boyd et al. teaches, “Any of the foregoing strips wherein the approximate overall dimensions are from about 3 to about 9 cm long X from about 0.5 to about 2.5 cm wide X from about 0.5 to about 15 mil thick” (p. 8, sec. 1.27).  Here the width corresponds to the height.  Accordingly, having a height shorter than 13 mm, or 12 mm, as per claims 3-5, would have been obvious.  
Boyd et al. teaches an embodiment “wherein the hydratable adhesive film comprises hydroxypropylmethyl cellulose (HPMC), polyvinyl acetates (PVAc), and a carbomer of 10-20:2-10:1” (p. 16, Claim 19).  Here, HPMC is water-soluble, while PVac is water-insoluble, as per claim 9.  Accordingly, having a ratio of water-soluble polymer to water insoluble polymer of 1:0.5-2, as per claim 10, would have been obvious.
	The prior art does not require the heights of the patches for upper teeth and lower teeth to be shorter than the crown lengths of maxillary and mandibular central incisors.
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to modify the height of the strips of Boyd et al. to be shorter than the crown lengths of maxillary and mandibular central incisors since Boyd et al. teaches a width from about 0.5 to about 2.5 cm.  Given the range in height, it would have been obvious for the heights of the patches for upper and lower teeth to be shorter than the crown lengths of maxillary and mandibular incisors.

2) Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al., (WO 2013/039495) as applied to claims 1, 3-5, 7, 9-11  above, and further in view of Kim et al., (US 7,785,572).
Boyd et al., which is taught above, differs from claim 2 insofar as it does not teach a tensile strength of 0.05-0.3 kgf.
Kim et al. teaches dry time tooth whitening adhesive patches comprising a peroxide tooth whitening agent (Abstract).
The patches possessed a tensile strength before hydration of 50.75 gmf or 0.0575 kgf (see Table 3, Example 3 at col. 17).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing for the whitening patches of Boyd et al. to have a tensile strength of 0.05-0.3 kgf based on the art recognized suitability of a whitening patch having a tensile strength of 0.0575 kgf, as taught by Kim et al.

3) Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al., (WO 2013/039495) as applied to claims 1, 3-5, 7, 9-11  above, and further in view of Kim et al., (US 8,652,446).
Boyd et al., which is taught above, differs from claim 6 insofar as it does not teach a cutting line or a fracture-indicating portion.
Kim et al. teaches dry type patches for teeth whitening, having a patch for the upper and lower teeth (Abstract).
Kim et al. teaches, “In order to increase adhesive strength to teeth and minimize unnatural feeling of wearers, cut lines are formed in the folded dry type patches” (col. 6, lines 39-41).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add a cutting line to the patches of Boyd et al. for the advantage of increasing adhesive strength and minimizing unnatural feeling of wearers, as taught by Kim et al. 

4) Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al., (WO 2013/039495) as applied to claims 1, 3-5, 7, 9-11  above, and further in view of De Vreese et al., (US2009/0092643).
Boyd et al., which is taught above, differs from claim 8 insofar as it does not teach a curved edge.
De Vreese et al., taught above, teaches The shape of the strip 1 is any shape and size that covers the desired teeth and/or gums of the subject.  The strip 1 may have rounded edges” (p. 4, para. [0066]; see also FIG. 1a and FIG. 1c).  Here rounded edges are curved edges.
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing for the strip of Boyd et al. to have a curved edge based on the art recognized suitability of rounded edges on a dental strip, as taught by De Vreese et al.  The artisan would have been motivated to provide a strip with a shape and size the covers the desired teeth and/or gums of the subject, as taught by De Vreese et al.

Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,603,253 in view of De Vreese et al., (US2009/0092643). The instant claims and the claims of the patent recite patches for attachment to teeth comprising a drug layer and a backing layer removable by brushing (see US Patent claim 7).  The US Patent also claims a combination of water-soluble and water-insoluble polymers for the backing layer, whitening agent, and a breakable portion. 
The US Patent does not claim wherein the heights of the patches for upper and lower teeth are visibly shorter than the crown lengths of maxillary and mandibular central incisors.   
However, this feature would have been obvious in view of De Vreese et al. showing (Fig.2) the heights of the strips for upper and lower teeth visibly shorter than the crown lengths of maxillary and mandibular central incisors. De Vreese et al. teaches “the width of the strip 1 may be less than 0.2, 0.3, 0.4, 0.5, 0.6, 0.7, 0.8, 0.9, 1, 1.5, 2, 2.5 or 3 cm, or some value between any two of said distances” (p. 4, para. [0066]).  It would have been obvious for the patches to have heights for upper and lower teeth shorter than the crown lengths of maxillary and mandibular central incisors based on the recognized suitability of such a dimension shown in the prior art.

2) Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,229,582 in view of De Vreese et al., (US2009/0092643). The instant claims and the claims of the patent recite patches for attachment to teeth comprising a drug layer and a backing layer removable by brushing (see US Patent claim 1).  The US Patent also claims a combination of water-soluble and water-insoluble polymers for the backing layer, whitening agent, and a breakable portion. 
The US Patent does not claim wherein the heights of the patches for upper and lower teeth are visibly shorter than the crown lengths of maxillary and mandibular central incisors.   
However, this feature would have been obvious in view of De Vreese et al. showing (Fig.2) the heights of the strips for upper and lower teeth visibly shorter than the crown lengths of maxillary and mandibular central incisors. De Vreese et al. teaches “the width of the strip 1 may be less than 0.2, 0.3, 0.4, 0.5, 0.6, 0.7, 0.8, 0.9, 1, 1.5, 2, 2.5 or 3 cm, or some value between any two of said distances” (p. 4, para. [0066]).  It would have been obvious for the patches to have heights for upper and lower teeth shorter than the crown lengths of maxillary and mandibular central incisors based on the recognized suitability of such a dimension shown in the prior art.


Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612